Citation Nr: 0105873	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.


REMAND

The veteran contends that he has psychiatric disability that 
began during service.  He received a hardship discharge in 
June 1967.  The veteran and his spouse contend that the 
veteran's hardship discharge was due largely to the veteran's 
inservice psychiatric disabilities, incurred in part as a 
result of the disruptive effect upon their lives by the 
veteran's being drafted into service. 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

A review of the claims file and the statements and testimony 
of the veteran and his spouse, in light of the VCAA, 
demonstrates that further development of the evidence in this 
case is warranted.  The service records to be sought include 
records of inservice treatment of the veteran's spouse during 
service, which by her testimony might include references to 
the veteran's inservice suicidal ideation;  and all 
administrative records pertaining to the veteran's hardship 
discharge.  Post-service records to be sought include VA and 
private medical records of treatment from the time of the 
veteran's discharge forward.

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify all VA and private medical 
records, and military medical and 
administrative records, pertinent to his 
claims.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 

The records sought must include:

a)  All records of psychiatric 
treatment or counseling of the 
veteran's spouse at Fort Carlson 
during the veteran's period of 
active service.  In order to 
accomplish this objective, the RO 
should contact all necessary 
custodians of these records, to 
include the National Personnel 
Records Center.
  
b)  All military administrative 
records pertaining to the veteran's 
hardship discharge.  Copies of all 
communication between the RO and 
NPRC or the service department, and 
reports of contact concerning any 
relevant telephone conversations, 
are to be associated with the claims 
file.  All relevant documents 
received should be associated with 
the claims file. 

c)  Any records of treatment from 
John R. Rushton, III, M.D., which 
have not been previously obtained.  
The Board acknowledges prior good 
faith attempts by the RO to obtain 
these record, but finds that the 
VCAA requires another attempt 
conforming to the new law.

d)  Any VA records of psychiatric 
treatment which have not been 
previously obtained, to include all 
records of psychiatric treatment at 
the VA medical centers in Cambridge, 
Maryland, Perry Point, Maryland, and 
Baltimore, Maryland.  

e)  Records of claimed post-service 
treatment, from 1967 to 1976, in 
Willingsboro, New Jersey, and 
Rancocas Valley Hospital in New 
Jersey.  The veteran and his spouse 
have referred to periods of post-
service inpatient treatment at these 
facilities, but have been 
unsuccessful in obtaining the 
pertinent records on their own.  
They have described treatment and 
hospitalization of the veteran for 
anxiety and a nervous condition at 
one of these facilities 
approximately one year post-
discharge.  

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  Following the above development, the 
RO should consider whether, pursuant to 
the VCAA, the veteran should be scheduled 
for a VA examination in order to 
determine the nature and etiology of any 
psychiatric disorder present.  

If such an examination is scheduled, the 
claims folder or the pertinent medical 
records contained therein, including the 
veteran's service medical records and any 
pertinent records obtained from any other 
sources, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be specifically requested 
to review the historical data to include 
the  clinical records during the 
veteran's active service in order to 
obtain an accurate picture of his current 
and past condition.  All necessary tests 
should be performed. A copy of this 
remand order also should be provided to 
the examiner.  The examiner should 
provide explicit responses to the 
following questions: 

(a) What is the nature and extent of 
the veteran's psychiatric 
disability?   

(b) What is the degree of medical 
probability that any current 
acquired psychiatric disability is 
causally related to service, or if 
pre-existing service was chronically 
worsened by the veteran's active 
service?

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed. 

4.  If a VA examination is scheduled, the 
RO should inform the veteran that failure 
to report for the scheduled examination 
may have adverse consequences in the 
adjudication of his claim.  See 38 C.F.R. 
§ 3.655.

5.  After the development requested has 
been completed, the RO should review the 
examination report, if an examination has 
been conducted, to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO should 
implement corrective procedures at once.

6.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




